DETAILED ACTION
This office action is made final. Claims 1-6, 8, and 10-22 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 8/15/2022, amended claims 1, 15, and 18; canceled claims 7 and 9.
Response to Amendment
The previously pending rejection to claims 1-20, under 35 USC 101 (Alice), will be maintained. 
Response to Arguments
Applicant’s remarks received on date 8/15/2022 (pages 11-12) regarding the 35 USC 103 rejections have been fully considered and are deemed persuasive. Accordingly, these rejections are withdrawn.
The remaining arguments have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims.

Response to Arguments under 35 USC 101:

Applicant asserts that “independent claim 1 does not recite an abstract idea or other judicial exception under the 2019 Guidance.” Examiner respectfully disagrees.

Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under the first prong of Step 2A, the claims (claim 1, and similarly claims 15 & 18) recite “receiving a request for a price for an item for a sales channel for a period of time; obtaining experimental sales data for the first item, wherein the experimental sales data identifies previous sales transactions for the item resulting from experimentally pricing the item at one or more levels; obtaining inventory data for the first item, wherein the inventory data identifies an amount of the item in inventory at the sales channel at each of the one or more levels, and a period of time of when each of the one or more levels was in effect; determining a demand for the item at the sales channel for the period of time based on the experimental sales data and the inventory data, wherein the historical experimental transaction data identifying historical experimental sales of a first plurality of items; determining a current inventory level of the item at the sales channel; determining a price for the item at the sales channel based on the demand for the item, the current inventory level of the item at the sales channel, the experimental sales data, and an inventory level of the item during each of the previous sales transactions, wherein the historical transaction data identifying historical sales of a second plurality of items; and transmitting, in response to the request, the price for the item.
A claim recites certain methods of organizing human activity-commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the certain methods of organizing human activity category. Id. at 52 n.14. Here, in view of the above claim limitations, as a whole, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited receiving a request for a price for an item for a sales channel for a period of time; obtaining experimental sales data for the first item, wherein the experimental sales data identifies previous sales transactions for the item resulting from experimentally pricing the item at one or more levels; obtaining inventory data for the first item, wherein the inventory data identifies an amount of the item in inventory at the sales channel at each of the one or more levels, and a period of time of when each of the one or more levels was in effect; and transmitting, in response to the request, the price for the item. Therefore, contrary to Applicant’s assertions, the claims are directed to certain methods of organizing human activity. 
A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. Id. at 52 n.14. Here, in view of the above claim limitations, as a whole, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited determining a demand for the item at the sales channel for the period of time based on the experimental sales data and the inventory data, wherein the historical experimental transaction data identifying historical experimental sales of a first plurality of items; determining a current inventory level of the item at the sales channel; and determining a price for the item at the sales channel based on the demand for the item, the current inventory level of the item at the sales channel, the experimental sales data, and an inventory level of the item during each of the previous sales transactions, wherein the historical transaction data identifying historical sales of a second plurality of items. Therefore, contrary to Applicant’s assertions, the claims are directed to mental processes.

Applicant asserts that “independent claim 1 is integrated into a practical application of that allegedly abstract idea.” Examiner respectfully disagrees.

As discussed above, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55.
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly 15 and 18, are the recitations of “a system that includes a computing device comprising: a user interface; a non-transitory computer readable medium storing instructions; and at least one processor and communicatively coupled to the user interface and the non- transitory computer readable medium, the at least one processor configured to execute the instructions to: receive a request for a price for an item for a sales channel for a period of time; obtain experimental sales data for the first item from a database, wherein the experimental sales data identifies: previous sales transactions for the item resulting from experimentally pricing the item at one or more levels; obtain inventory data for the first item from the database, wherein the inventory data identifies an amount of the item in inventory at the sales channel at each of the one or more levels, and a period of time of when each of the one or more levels was in effect; determine a demand for the item at the sales channel for the period of time based on applying a first machine learning process to the experimental sales data and the inventory data, wherein the first trained machine learning process 1s trained with historical experimental transaction data identifying historical experimental sales of a first plurality of items; determine a current inventory level of the item at the sales channel; determine a price for the item at the sales channel based on applying a second trained machine learning process to the demand for the item, the current inventory level of the item at the sales channel, the experimental sales data, and an inventory level of the item during each of the previous sales transactions, wherein the second trained machine learning process is trained with historical transaction data identifying historical sales of a second plurality of items; and transmit, in response to the request, the price for the item are carried out by at least one computing device,” and these additional elements, individually and in combination,  are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Accordingly, contrary to Applicant’s assertions, the judicial exception is not integrated into a practical application under the second prong of Step 2A.
Claims 1, and similarly 15 and 18 are generally linking the use of the abstract idea to a particular technical environment or field of use (i.e., machine learning). The use of machine learning techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer.
Also, these recitations append the recited abstract idea to well-understood, routine, and conventional activities in the field as evinced individually evinced by each of Yu et al. (US Pat. No. 7543743) discloses Fig. 6. Hsieh et al. (US Pub. No. 2014/0257912) discloses Fig. 6, and Applicant’s Specification at Figs. 1-2 and specification (paras [0049] and [0095].
Any alleged specificity or narrowness of these abstract elements of the claims does not integrate the abstract idea into a practical application because simply reciting limitations that narrow an abstract idea does not make the abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). Moreover, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018).

Applicant asserts that “claim 1 represent a specific technological improvement that extends beyond any well understood, routine, conventional, or human-performable activities.” Examiner respectfully disagrees.

The MPEP discusses that "the second part of the Alice/Mayo test [(Step 2B)] is often referred to as a search for an inventive concept," and "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself." MPEP 2106.05 (emphasis added). Further, the MPEP goes on to describe "Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” MPEP 2106.05 (emphasis added).
The search for an inventive concept under § 101 is distinct from demonstrating novel and non-obviousness. See SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2-3 (Fed Cir. May 15, 2018) (citing Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2.  In Step 2B, “[w]hat is needed is an inventive concept in the non-abstract application realm.” SAP America at 11. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at 3.
Here, under Step 2B, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 15 & 18, are the recitations of “a system that includes a database and a computing device, where the computing device is configured to, among other things, "receive a request for a price for an item for a sales channel; obtain experimental sales data for the first item from a database; determine a demand for the item at the sales channel based on the experimental sales data; determine a current inventory level of the item at the sales channel; determine a price for the item at the sales channel based on the demand for the item and the current inventory level of the item at the sales channel; and transmit the price for the item are carried out by at least one computing device,” and these additional elements, individually and in combination, are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Accordingly, contrary to Applicant’s assertions, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B.
The recitations of the additional elements beyond the recited abstract idea noted by Applicant, including “database” and “computing device,” as an ordered combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). Also, these recitations append the recited abstract idea to well-understood, routine, and conventional activities in the field as evinced individually evinced by each of Yu et al. (US Pat. No. 7543743) discloses Fig. 6. Hsieh et al. (US Pub. No. 2014/0257912) discloses Fig. 6, and Applicant’s Specification at Figs. 1-2 and specification (paras [0049] and [0095]. 

Applicant asserts that the set of “the claims are novel and non-obvious over the cited prior art.”

To the extent that these elements of the abstract idea are specific, narrow, or novel and non-obvious, this is not sufficient to be significantly more than an abstract idea because, as noted above, as noted above, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2. Further, simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at 12.
If all that is required to impart patent eligibility is to recite limitations requiring that an abstract idea is applied on generic arrangement of generic computer components (e.g., “carried out by at least one computing device”), like in the present claims, as discussed by the Court in Alice Corp. Pty. Ltd. v. CLS Bank Int’l, et al., 134 S.Ct. 2347 (2014), "an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept." Alice at 2358-2359 (internal citations and quotations omitted). "Such a result would make the determination of patent eligibility depend simply on the draftsman's art, thereby eviscerating the rule that laws of nature, natural phenomena, and abstract ideas are not patentable." Id.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8, and 10-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-6, 8, and 10-22 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1, 15, and 18, the claim, when “taken as a whole,” is directed to the abstract idea of receiving a request for a price for an item for a sales channel for a period of time; obtaining experimental sales data for the first item, wherein the experimental sales data identifies previous sales transactions for the item resulting from experimentally pricing the item at one or more levels; obtaining inventory data for the first item, wherein the inventory data identifies an amount of the item in inventory at the sales channel at each of the one or more levels, and a period of time of when each of the one or more levels was in effect; determining a demand for the item at the sales channel for the period of time based on the experimental sales data and the inventory data, wherein the historical experimental transaction data identifying historical experimental sales of a first plurality of items; determining a current inventory level of the item at the sales channel; determining a price for the item at the sales channel based on the demand for the item, the current inventory level of the item at the sales channel, the experimental sales data, and an inventory level of the item during each of the previous sales transactions, wherein the historical transaction data identifying historical sales of a second plurality of items; and transmitting, in response to the request, the price for the item.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 15, and 18 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: a computing device, a user interface; a non-transitory computer readable medium storing instructions; a processor, database, a first machine learning process, and a second machine learning process…… in claims 1, 15, and 18.”
Moreover, claims 1, 15, and 18 receiving, transmitting, storing, and displaying/outputting data) are examples of insignificant extra-solution activity.
Claims 1, 15, and 18 are generally linking the use of the abstract idea to a particular technical environment or field of use (i.e., machine learning). The use of machine learning techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer.
Claim 11 recites a website of an online marketplace, which is a generic computer system that implements the abstract idea.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
Furthermore, Examiner asserts that claim 18 also does not include limitations amounting to significantly more than the abstract idea. Although claim 18 a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor amounts to generic computing elements performing generic computing functions.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1, 15, and 18 implying that “…determining a price for the item at the sales channel based on the demand for the item and the current inventory level of the item at the sales channel; and transmitting the price for the item..……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1, 15, and 18 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-6, 8, 10-14, 16-17, and 19-22 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1, 15, and 18 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 15, and 18 include various elements that are not directed to the abstract idea. These elements include a computing device, a user interface; a non-transitory computer readable medium storing instructions; a processor, database, a first machine learning process, and a second machine learning process.
Examiner asserts that a computing device, a user interface; a non-transitory computer readable medium storing instructions; a processor, database, a first machine learning process, and a second machine learning process do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Furthermore, Examiner asserts that claim 18 also does not include limitations amounting to significantly more than the abstract idea. Although claim 18 a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor amounts to generic computing elements performing generic computing functions.
Moreover, claims 1, 15, and 18 receiving, transmitting, storing, and displaying/outputting data) are examples of insignificant extra-solution activity.1
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components.”
In addition, Figs. 1-2 and specification (paras [0049] and [0095])2, of the specifications detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with a computing device, database, and a computer-readable medium are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.3 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.4
Claims 2-6, 8, 10-14, 16-17, and 19-22 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 15, and 18. 
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. As shown by cited prior art referenced in the art rejection as well as in the use of various computer components. This is further supported by the disclosure of Yu et al. (US Pat. No. 7543743), in which a database and a computing device are (referring to Fig. 6 shows computer system 900 includes one or more processors 910; and column 21, line 15, wherein storage media or memory) are described as known in the art. Further, Moran et al. (US Pat. No. 2014/0330633) a database and a computing device are also described as known in the art (Moran, para [0116]). Rawat et al. (Pub. No. 2006/0242154) (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        9/22/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, and outputting," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)).
        
        2 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in the Fig. 1 and specification (Figs. 1-2 and specification (paras [0049] and [0095]). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, transmitting, and storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        3 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        4 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.